Citation Nr: 1217362	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO. 08-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right leg disorder. 

2. Entitlement to service connection for a left leg disorder. 

3. Entitlement to service connection for a low back disorder. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to June 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Veteran attended a videoconference hearing before the undersigned in August 2010. The appeal was remanded for additional development in October 2010.

The issues of service connection for a left leg disorder and service connection for a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence shows that the Veteran's low back disorder is not related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service nor may it be so presumed. 38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2006 and September 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim. The Veteran also was informed of when and where to send the evidence. Additional notice of the five elements of a service-connection claim was also provided, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a back disability. Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004). Here, the November 2006 VCAA notice letter was issued prior to the currently appealed rating decision issued in April 2007; thus, this notice was timely. Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot. Dingess, supra, at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board. It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file. SSA records, private records, and VA treatment records have been obtained. The October 2010 remand requested records from Dr. Danson, who treated the Veteran in the 1990s; however, upon further review, it appears that the Veteran was actually referencing Dr. Danielson, whose records are already associated with the claims file. 

The Veteran has contended that he was treated for an in-service injury in Fulda, Germany. Limited service treatment records are associated with the claims file. However, the Board finds that additional efforts to obtain these records are unnecessary, as the Board as conceded the in-service injury described by the Veteran. The Veteran also has contended that he was treated at the VA Medical Center (VAMC) in Biloxi, Mississippi. In March 2011, the VAMC advised VA that part of these records were destroyed in Hurricane Katrina; however, all records in its possession were associated with the claims file. The Board notes a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in November 2010, which addressed the contended causal relationship between the claimed disability and active service. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations. Thus, with regard to the back disability, the Board finds the examination of record is adequate and additional examination is not necessary. See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With regard to the claim for service connection for a back disability, the Board finds substantial compliance with the directives of the most recent Board remand. An adequate VA examination was conducted and all available and private medical records were obtained. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the August 2010 hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. The VLJ specifically noted the issue as service connection for low back pain. The Veteran was not assisted at the hearing by an accredited representative, but the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. The VLJ specifically asked the Veteran about continuity of his back symptomatology since active service. 

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence needed to substantiate his claim. The VLJ asked appropriate questions to develop the evidence relating the Veteran's back disability to active service, the only element of the claim in question. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection

The Veteran testified at his August 2010 Board videoconference hearing that he injured his back in service after a fall on icy stairs. He testified that, he was sent to sick call, X-rays were performed, and he was put on light duty. Id. The claims file does contain one page of records from the Veteran's service in Germany, but there is no record of this incident. However, the Board found in the October 2010 remand that the Veteran's account of the injury should be taken as credible. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), Barr v. Nicholson, 21. Vet. App. 303 (2007). The Veteran also specifically contends that he has experienced constant back pain since this in-service injury. See Hearing Transcript at 8-12.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Id. at 495-498. It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102.

At the outset, the Board has considered whether service connection is warranted on a presumptive basis. Because the competent evidence shows no complaints of or treatment for arthritis of the back at any time during or after the Veteran's active service, including within the first post-service year (i.e., by June 1980), service connection for arthritis of the back is not warranted on a presumptive basis. The Board acknowledges that the Veteran's Biloxi VAMC treatment records from the early 1980s were lost in Hurricane Katrina. While the Veteran testified that he was seen at the Biloxi VAMC after service, he could not point to a time period when he first sought treatment from VA. See Hearing Transcript at 8. Those records that do exist show no treatment for a back disorder, and the Veteran is uncertain about whether he received back treatment at that time. The first medical evidence of treatment is dated in 1990, following an intervening accident in which he hurt his back. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the Veteran testified that he was seen at the Biloxi VA during the years in-between his discharge from service, and his 1990 accident, he has been unclear about the dates and reasons he was seen by VA.  In fact, when the Veteran was seen for psychiatric treatment by Dr, Vogel in March 1992, he reported no serious illness until he hurt his back and head in a work-related injury in May 1990.  

Next, the Board has considered whether the Veteran is entitled to direct service connection.

Post-service medical evidence shows that the Veteran was in a work-related accident in May or June 1990. He was working in the kitchen at the Sea Bee Base, carrying a heavy steel bowl. As he tried to place it back on the shelf, he slipped and fell. He landed backwards with the bowl on his chest. He was taken to the emergency room and subsequently treated with physical therapy, muscle relaxants, anti-inflammatory medications, and pain medications. In December 1990, the Veteran underwent back surgery for a herniated disc. See, e.g., Records of Dr. Ross (May 1990), Surgical Report (Dec. 1990), & SSA Examination of Dr. Rankin (Feb. 1998). The evidence shows that, despite the December 1990 surgery, the Veteran's back pain continued from the time of the 1990 accident. See, e.g., Records of Dr. Danielson (Aug. 1991) & Records of Dr. Longnecker (April 1992). The records also show a second back injury in May 1997, when the Veteran was in a motor vehicle accident. See Records of Dr. Goel (May 1997).  These records do not show that the Veteran ever reported an earlier (in-service) back injury to any of his treating physicians.  This evidence weighs against the Veteran's credibility as it relates to whether he was treated for complaints associated with his back after service, but before his 1990 work injury.  His contemporaneous statements to his medical providers at the time of his 1990 accident, as well as to others who treated him in the early 1990' show that his in-service slip on the ice did not result in a lasting injury noteworthy enough to mention during other examinations.  

On VA examination in November 2010, the Veteran complained of intermittent lumbar spine pain that radiated to the lower extremities. The Veteran had a long history of taking various medications for pain. He also used bed rest for relief. He was able to perform his activities of daily living unassisted. The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service private and VA treatment records. The examiner noted the Veteran's post-service occupational back injury (in 1990), and that the Veteran's last occupation was cutting the grass full-time. The examiner pointed out that since the Veteran stopped cutting grass, he had experienced no flare-ups. Physical examination showed an apparently normal lumbar spine. No assistive devices were needed for walking and no back brace was used. The Veteran denied any bowel or bladder problems. The VA examiner diagnosed post-operative lumbar disk disease L4-L5 with slight, early, arthritis of the lumbar spine. The VA examiner stated that he could find no evidence of a lumbar disorder which had its origin in military service or was aggravated by service or a service-connected disability, since there was no rational reason to conclude that the Veteran's current back disability is service-connected.

Having reviewed the VA examiner's November 2010 opinion, the Board finds that the VA examiner provided a clear rationale for his opinion. He discussed the Veteran's history in detail and reviewed the Veteran's claims file, including available service treatment records and post-service private VA treatment records. The post-service occupational injury to the back was noted and discussed. The examiner is a medical professional and competent to render an opinion here, and his findings are reasonably based on review of the claims folder, a diagnostic interview and a physical examination of the Veteran. As such, the Board finds that this opinion is probative evidence against the Veteran's claim. There is no competent contrary opinion of record which supports granting service connection for a back disability.

On review, the Board finds that a preponderance of the evidence is against a finding that the Veteran's low back disability is the result of his in-service back injury. In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, supra, at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra, at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that he injured his back during service and that he has had back pain since that time. The Board has conceded the in-service injury. The Veteran is competent to report back pain following the injury in service. Layno, supra. However, establishing continuity of symptomatology in this case requires reliance on the Veteran's statements, and the Board does not find the Veteran's reports of continuous back pain since service to be credible. The Veteran cannot seem to describe his back problems during the post-service period from 1979 to 1990, when he was injured in a work accident. Given his inability to provide particular details of his symptoms, his statements regarding his back problems during this time period are not credible.

By his own statements made in contemporaneous medical treatment reports, the Veteran did not seek treatment for back pain until 1990, many years after his discharge from active service. Moreover, from his contemporaneous statements during medical treatment, it is reasonable to conclude that he did not begin to seek regular treatment for back pain until after an occupational injury to the back. At most, he indicates that he may have been seen for his back, amongst other problems, at the Biloxi VAMC. However, he cannot remember any definite treatment. See Hearing Transcript at 8. Following the 1990 occupational injury, he never indicated to his treating providers that he had had back pain for many years; in fact, he consistently reported to all of his providers that all of his back problems began following the on-the-job injury. In fact, the Veteran did not begin claiming that back pain began in service until after he filed his current VA disability compensation claim. See generally, Records of Treatment from 1990s. Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes. Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service. Madden, supra, at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, supra, at 512 (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); see also Rucker, supra, at 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Further, the Board notes that the post-service medical evidence does not reflect complaints or regular treatment related to a back disability for over ten years following active service. Although VA treatment records from VAMC Biloxi are missing, the Veteran has not asserted that he was consistently treated for back pain at that facility. While he knows he was treated there generally, he cannot recall any specific instance of treatment for a back problem. He does think that such treatment may have occurred. See Hearing Testimony at 8. The Board emphasizes the multi-year gap between discharge from active duty service (1979) and the severe and sudden symptoms reported in approximately 1990 (over a ten year gap). Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability). This gap in time also renders the Veteran's statements regarding continuity incredible.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service. For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The preponderance of the evidence is against the Veteran's claim for service connection for a back disorder. Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. Therefore, the claim cannot be granted.


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND


The Veteran contends that he injured his back and legs while serving in Germany. The Board has found that the Veteran's account of the injury is credible. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), Barr v. Nicholson, 21. Vet. App. 303 (2007).

VA clinical notes reflect consistent reports of pain, numbness, tingling, burning, and sticking in the lower extremities. See, e.g., VA Treatment Records (Feb. 1998, Feb. 2006, Feb. 2009, Nov. 2010, Jan. 2011, & Feb. 2011) & VA Examination (Nov. 2010). The Veteran has attributed these symptoms to the injury during service. The Veteran is competent to report symptoms of pain, numbness and tingling in the lower extremities, as well as trauma to the back and legs during service. See, e.g., Layno, supra, at 467-69. 

The Veteran received a VA examination of his lower extremities in November 2010. The examiner found that the Veteran does not have any disorder affecting his lower extremities; however, he did not consider the reports of pain, numbness and tingling documented in VA clinical notes, nor did he consider the Veteran's competent and credible reports of injuries to the back and legs during service. He did not consider a diagnosis of neuropathy, for which a subsequent VA provider ordered testing. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, supra, at 312 (2007). A new VA examination of the Veteran's lower extremities should be scheduled upon remand.

In July 2011, the Veteran was referred for a neurological examination of his lower extremities; however, the examiner was unable to complete that examination due to the Veteran's apprehension. The examination scheduled upon remand should include a detailed assessment of the neurological functioning of the Veteran's lower extremities.

The service treatment records associated with the claims file are limited. They contain one page of records from the Veteran's service in Germany, but there is no record of the in service injury. There are also no service personnel records associated with the claims file. The November 2010 VA examiner was unable to assign a proper diagnosis for the Veteran's leg complaints. Service records containing X-rays and showing an initial diagnosis and subsequent complaints may assist a VA examiner in assigning a current diagnosis or ordering relevant tests. As such, the Veteran's personnel records should be obtained, and a search for additional service treatment records should be accomplished. . 38 C.F.R. § 3.159.

Given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center in St. Louis, Missouri, and request the Veteran's service personnel records, including records showing any light duty or profile status. The RO should also undertake a search for any additional service treatment records, including separately-filed hospital records from Fulda, Germany.

2. Obtain any updated private or VA treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Then, schedule an examination of the Veteran to determine the nature and etiology of any pain, numbness and tingling of the lower extremities. The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed. 

Prior to the examination, all appropriate neurological testing should be accomplished, including, but not limited to, electromyography (EMG) and nerve conduction velocity (NCV) testing if required by the examiner and agreed to by the Veteran.

A physical examination of the Veteran should be conducted, including an assessment of the neurological functioning of the lower extremities. All relevant diagnoses should be assigned.

For any disorder of the lower extremities found, the examiner should provide an opinion as to the medical probabilities that it is at least as likely as not (50/50 probability) the result of active military service, including as due to back and leg injuries incurred during service. The examiner is advised that the Veteran is competent to report symptoms of pain, numbness and tingling in the lower extremities, as well as an injury to the back and legs during service.

The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner finds that the Veteran has no diagnosable lower extremity disorder, the examiner should explain his reasoning in detail. The examiner should discuss the Veteran's reported symptoms and complaints to VA providers.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, and whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The AOJ/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After completing the above action, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


